Citation Nr: 1612846	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a thoracic and lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active duty service with the Army National Guard from January 1998 to April 1998; and with the Air National Guard from May 2007 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In December 2013, this issue was remanded for additional development.  Also, in December 2013, the Board granted service connection for posttraumatic stress disorder (PTSD); and remanded an acquired psychiatric disorder, other than PTSD for additional development.  In the January 2014 rating decision implementing the grant of service connection, the RO characterized the Veteran's psychiatric claim to include both PTSD and depression, resulting in a grant of both matters.  Thus, the Veteran's back claim is the only claim remaining before the Board.

The Board further notes that, in addition to the paper claims file, there are also paperless, electronic records in Virtual VA and Veterans Benefit Management System (VBMS) associated with the Veteran's claim.  A review of these records reveals that, with the exception of the records from Social Security Administration (SSA); as well as the March 2016 Appellate Brief Presentation submitted by the Veteran's representative, the records are either duplicative or irrelevant to the issue that remains on appeal.


FINDINGS OF FACT

1.  A thoracolumbar spine disability pre-existed the Veteran's entrance to active duty and did not increase in severity beyond the natural progression during service.

2.  An additional lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest in service or within one year of the Veteran's discharge from service.

CONCLUSION OF LAW

The criteria for service connection for a thoracic and lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3,3.09 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's claims in a May 2009 letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, SSA treatment records, and lay statements in support of the Veteran's claim; and all such records have been associated with the claims file.  

The Veteran was first afforded a VA examination in March 2014 pursuant to the December 2013 Board remand.  Further, a subsequent VA medical opinion was obtained in May 2014.  The VA examiner considered the Veteran's relevant medical history, reviewed the claims file, and conducted a thorough examination; therefore, the VA examination is adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Additionally, as noted, the RO obtained the Veteran's SSA disability records as directed within the August 2015 Board remand; and attempted to obtain additional service treatment records, however, a February 2014 response from Records Management Center (RMC) indicated that it was unable to locate any additional records.  Therefore, the Board finds that any additional STRs do not exist and that further efforts to obtain any such records would be futile.  Moreover, a remand is not required to obtain any additional STRs, as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required regarding the claim adjudicated herein.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims decided herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and after service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his preexisting spine disability was permanently aggravated by his active duty service.  In particular, he indicated that he re-injured his back while serving in Iraq, that his back pain became worse while there, and that he began experiencing spasms due to the performance of his duties.  See June 2010 statement.  Accordingly, he believes service connection is warranted.

The Board observes that the Veteran's service treatment records (STRs) associated with the claims file do not contain an enlistment examination relevant to his second period of service.  The Board notes, however, the STRs document, and the Veteran has reported, that he had a pre-existing back injury.  The STRs dated from May 2007 to October 2007 document that the Veteran was seen for numerous complaints, to include headaches and foot pain; however, there are no complaints related to his spine.  Additionally, during the August 2007 post-deployment health assessment, the Veteran reported that he did not currently have nor did he develop at any time during his deployment any back pain.

During the March 2014 VA examination, the Veteran reiterated that he hurt his back in Iraq performing his duties.  He indicated that he went to sickbay and was off work for a few days.  Physical examination revealed painful motion of the spine.  The examiner diagnosed lumbosacral strain and degenerative arthritis of the spine; however, she did not provide an opinion.

In a May 2014 VA file review and medical opinion, the examiner indicated that the Veteran's claimed back condition was less likely than not incurred in or caused by his military service.  She reasoned that there was no objective evidence supporting a conclusion that the Veteran suffered any chronic condition of the thoracic or lumbosacral spine proximately due to military service.  She noted that a review of service records for both periods of active duty fail to reveal evidence of treatment for or injury to the thoracolumbosacral spine during active duty.

She further indicated that the back condition which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reasoned that the Veteran had a well-documented chronic back pain condition of the lower thoracic spine manifested as pain and degenerative changes of the facet joints at T 9-10 and T10-11 and there is no objective evidence of symptoms of this condition during the Veteran's 2007 deployment.  Further, she noted that the available objective evidence of the Post Deployment Health Assessment indicates that the Veteran did not experience significant back pain during the deployment.  The examiner observed that an MRI performed in October 2007 indicated it was a follow-up of the prior studies and noted the results showed evidence of degenerative facet disease not seen at the prior study.  The examiner opined that such disease occurs over months and years and cannot be attributed solely to any spine stresses of the deployment.

Finally, the examiner noted that the lumbar spine condition for which the Veteran eventually underwent surgery did not exist prior to deployment, was not found on MRI immediately upon completion of the deployment and only became apparent after additional traumatic injury, by way of a post-service ATV rollover accident in October 2008 with subsequent later acute onset of pain while walking.  The examiner noted that this lumbar condition is clearly separate from the thoracic spine pain condition.  The examiner opined that the absence of any history of pain during deployment, the absence of the lumbar symptoms for well over a year after the deployment and after additional potential injuries argues against any aspect of the 2007 deployment being the causative etiology of the lumbar spine condition.

In this case, the evidence clearly and unmistakably shows a thoracolumbar spine disorder prior to service which began in May 2007.  Moreover, it did not increase in severity beyond the natural progression during service and, therefore, service connection is not warranted.  The Board places great probative value on the opinion provided by the VA examiner in May 2014.  In this regard, the examiner noted a pre-service spine disorder.  The examiner also noted the lack of chronic complaints or treatment related to the spine while on active duty.  Thus, given these facts, the examiner opined that the Veteran's spine disability was not related to or aggravated by his military service.  The examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records, and conducted a physical examination.  As such, the opinion was based on an accurate and complete factual premise.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, supra.  Therefore, the Board accords great probative weight to the May 2014 VA examiner's opinion.  There is no contrary medical opinion of record.

In this regard, the Board notes that the Veteran is competent to describe the current nature of his spine disability.  However, he is not competent to offer an opinion as to whether his military service aggravated his spine disability beyond the natural progression.  In this regard, the question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the Board finds that the impact, if any, of the Veteran's activities during his military service on his pre-existing spine disability is a complex medical question as such involves the knowledge of the nature and expected progression of spinal disorders.  As such, the question of whether the Veteran's thoracic and lumbar spine increased beyond the natural progression during service may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, while the Veteran is certainly competent to report as to his symptomatology and events that occurred in service, the Board finds that the medical opinion provided regarding whether his pre-existing spine disability was permanently aggravated in service is more probative than the Veteran's lay assertions.

Finally, the Board has considered whether presumptive service connection for lumbar spine arthritis is warranted.  However, the first diagnosis of such disability definitely shown was on an April 2009 VA x-ray, which is more than one year after the Veteran's separation from service in October 2007.  Furthermore, while the Veteran has alleged continuity of low back complaints, the Board finds such allegation not credible as it conflicts with the contemporaneous evidence of record.  Indeed, at the time of his post-deployment in April 2007, the Veteran denied any back symptomatology.  Furthermore, an October 2007 private MRI of the back was essentially normal and no further complaints were noted.  The next complaint of back symptomatology was following an ATV accident in October 2008.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Veteran's claim for service connection for thoracic and lumbar spine disability must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a thoracic and lumbar spine disability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


